                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

WILLIAM ROBINSON, et al.,                      *

       Plaintiffs,                             *
                                                                Civil Action No. RDB-18-2710
       v.                                      *

FAY SERVICING, LLC, et al.,                    *

       Defendants.                             *

*      *       *        *      *      *  *   *    *   *                         *       *       *
                                   MEMORANDUM OPINION

       Plaintiffs William Robinson (“Mr. Robinson”) and Tracie Lyers (“Ms. Lyers”)

(collectively, the “Named Plaintiffs” or “Plaintiffs”), on their individual behalf and behalf of

three putative classes of similarly situated persons, bring this class action lawsuit1 against

Defendants Fay Servicing, LLC (“Fay”), Servis One, Inc. d/b/a BSI Financial Services

(“BSI”), and Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, as Trustee for

Ventures Trust 2013-I-H-R (“Ventures Trust”) (collectively, the “Defendants”). Plaintiffs

allege that Ventures Trust has unlawfully profited from collection activities related to the

Plaintiffs’ defaulted mortgage loans by failing to obtain the license required under the

Maryland Collection Agency Licensing Act (“MCALA”), Md. Code Ann., Bus. Reg. § 7-101,

et seq. and the Maryland Mortgage Lender Law (“MMLL”), Md. Code Ann., Fin. Inst. § 11-

501, et seq.       Additionally, Plaintiffs allege that BSI and Ventures Trust’s standard

modification/forbearance agreements improperly capitalized inspection fees claimed due

from Plaintiffs in violation of Com. Law § 12-121(b).


1      On September 24, 2018, this case was reassigned from the Honorable Paula Xinis to the undersigned.
                                                   1
         Now pending before this Court is Defendants’ Motion to Dismiss Plaintiffs’ Amended

Class Action Complaint for Failure to State a Claim and for Lack of Subject Matter

Jurisdiction.2 (ECF No. 8). The Court has reviewed the parties’ submissions and no hearing

is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons stated herein, Defendants’

Motion to Dismiss (ECF No. 8) is GRANTED. Plaintiffs’ claims are DISMISSED WITH

PREJUDICE.

                                          BACKGROUND

    I.   Factual Background.

     Plaintiffs allege that Defendants unjustly enriched themselves by engaging in mortgage

debt collection practices which violated Maryland law.               Defendants operate within the

mortgage industry’s secondary market, which springs from mortgage lenders’ desire to offload

the mortgages that they originate. (Am. Compl. ¶ 21.) In recent years, hedge funds and private

equity funds have acquired thousands of defaulted consumer, mortgage loans. (Id.)                     The

funds rely on collection agencies to extract profit from the mortgage loans they have acquired.

(Id.)

         Defendant Ventures Trust is a Delaware statutory trust established for the primary

purpose of acquiring defaulted mortgage debts owed by consumers in Maryland. (Id. at ¶ 15.)

It is not licensed as a Maryland collection agency or mortgage lender. (Id. at ¶ 5.) The trust

acquires the loans for amounts well below that which is claimed to be owed on the debt. (Id.)

Defendant BSI allegedly served as Ventures Trust’s “debt collector” and “mortgage servicer”



2       This Court does not reach Defendants’ subject matter jurisdiction argument, and accordingly
construes the Motion as a Motion to Dismiss under Rule 12(b)(6).
                                                     2
between 2013 and 2017. (Id. at ¶ 16.) BSI in turn retained attorneys, substitute trustees, and

other collection agencies to initiate foreclosures and other proceedings against Maryland

homeowners. (Id.) Since 2017, Defendant Fay has allegedly donned the mantle of “debt

collector” and “mortgage servicer” for Ventures Trust. (Id. at ¶ 17.) Plaintiffs’ mortgage loan

debts are among those which Ventures Trust obtained, and which BSI and Fay attempted to

collect.

           In about June 2004, Mr. Robinson refinanced his home with the now-defunct

BankUnited FSB. (Id. at ¶ 22.) Following a reduction in household income, his loan entered

default. (Id. at ¶ 23.) On December 14, 2014, Ventures Trust acquired by assignment all right,

title, and interest to the loan. (Id. at ¶ 25.) On or about January 2, 2015, BSI allegedly became

the mortgage servicer for Mr. Robinson’s loan. (Id. at ¶ 24.) Neither Ventures Trust nor BSI

informed Mr. Robinson that Ventures Trust was not licensed as a Maryland collection agency

or mortgage lender. (Id. at ¶ 28.) Nevertheless, acting “on behalf of Ventures Trust,” BSI

collected from Mr. Robinson sums claimed due for interest, fees, and costs. (Id. at ¶ 32.) Also

“on behalf of Ventures Trust,” BSI entered into a modification agreement with Mr. Robinson

which capitalized sums claimed due by BSI, including interest, fees, and costs. (Id. at ¶ 33.)

Among these were property inspection fees originally imposed by BankUnited, FSB. (Id.) On

February 9, 2017, Fay assumed BSI’s debt collection activities. (Id. at ¶ 34.) Fay also demanded

interests, fees, and costs associated with the defaulted mortgage loan. (Id. at ¶ 35.) As of the

date of the Amended Complaint, the mortgage debt remains outstanding. (Id. at ¶ 40.)

           The allegations with respect to Ms. Lyers’ mortgage loan are substantially the same.

On October 24, 2005, Ms. Lyers refinanced her home with Bank of America, NA. (Id. at ¶

                                                3
41.) Between December 2009 and September 2010, Bank of America charged Lyers with

property inspection fees. (Id. at ¶ 43.) On January 1, 2011, Ms. Lyers’ loan entered default.

(Id. at ¶ 42.) On January 1, 2014, BSI acquired the mortgage servicing rights to the loan. (Id.

at ¶ 44.) On January 30, 2014, Ms. Lyers’ loan was transferred to Ventures Trust. (Id. at ¶¶

41, 45.) Ventures Trust never disclosed to Ms. Lyers that it was not licensed as a Maryland

collection agency or mortgage lender. (Id. at ¶ 48.) BSI, “on behalf of ventures trust,”

nevertheless modified the Lyers Loan and capitalized the sums claimed due, including interest,

fees, and costs. (Id. at ¶ 53.) Among these were the inspection fees imposed by Bank of

America, NA. (Id.) On February 10, 2017, Fay became the mortgage servicer for the loan and

resumed collection efforts. (Id. at ¶ 54.) Ms. Lyers’ loan is not satisfied. (Id. at ¶ 60.)

II.    Procedural Background.


       On July 30, 2018, Plaintiffs commenced this class action in the Circuit Court for

Montgomery County, Maryland. On August 31, 2018, Defendants removed the case to this

Court, asserting that jurisdiction was proper under the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. § 1332(d). (Notice of Removal, ECF No. 1.)                 Plaintiffs have not

challenged this basis for removal. In their Original Complaint, Plaintiffs brought five Counts

and alleged that Defendant Ventures Trust was required to obtain a license under the Maryland

Collection Agency Licensing Act (“MCALA”).

       On August 8, 2018, the Maryland Court of Appeals determined that “foreign statutory

trusts are outside of the scope of the collection agency industry regulated and licensed under




                                                 4
MCALA.”3 Blackstone v. Sharma, 461 Md. 87, 147, 191 A.3d 1188 (2018). Subsequently, on

September 14, 2018, Plaintiffs filed an Amended Complaint (ECF No. 5) which, despite the

Court of Appeal’s ruling, continued to assert MCALA as a basis for holding Ventures Trust

liable. Defendants moved to dismiss on September 28, 2018. (ECF No. 8.) On October 3,

2018, the Maryland Court of Appeals denied reconsideration of the Blackstone appeal.

Subsequent to that decision, on October 18, 2018, this Court issued a Letter Order

memorializing the result of a telephone conference with the parties in this case and two related

cases, Altenburg v. Caliber Home Loans, Inc., et al., RDB-16-3374 (the “Altenburg Action”) and

Suazo, et al. v. U.S. Bank Trust, NA, et al., RDB-18-1451 (the “Suazo Action”). The Letter Order

dismissed with prejudice Plaintiffs’ declaratory judgment claim (Count I) and held that

Plaintiffs’ remaining claims (Counts II-V) were “barred so far as they allege violations of the

Maryland Collection Agency Licensing Act . . . but remain as to a theory under the Maryland

Mortgage Lender Law.” (Letter Order, ECF No. 13.) On September 25, 2019, this Court

dismissed the Suazo Action, which advanced claims almost identical to those presented here,

holding in relevant part that foreign statutory trusts are not required to be licensed under the

Maryland Mortgage Lender Law.

        Now pending are the following claims: a common law claim for unjust enrichment by

all Named Plaintiffs on behalf of the BSI class against Ventures Trust and BSI (Count II); a

common law claim for unjust enrichment by Named Plaintiffs on behalf of the Fay Class



3       This ruling deviated from decisions of this Court, which held that foreign statutory trusts must obtain
an MCALA license before pursuing a foreclosure action. See Bradshaw v. Hilco Receivables, LLC, 765 F. Supp. 2d
719, 726-27 (D. Md. 2011); Ademiluyi v. PennyMac Mortg. Inv. Tr. Holdings I, LLC, 929 F. Supp. 2d 502, 523 (D.
Md. 2013); Altenburg v. Caliber Home Loans, Inc., RDB-16-3374, 2017 WL 2733803, at *6 (D. Md. June 26, 2017).
                                                      5
against Fay and Ventures Trust (Count III); an inspection fee claim under Com. Law § 12-

121(a)(1)(II) by the Named Plaintiffs and the Inspection Fee Class against all Defendants

(Count IV); and alleged violations of the Maryland Consumer Debt Collection Act

(“MCDCA”), Com. Law § 14-201, et seq. asserted by the Named Plaintiffs on behalf of the BSI

Class and the Fay Class against all Defendants (Count V).

                                   STANDARD OF REVIEW

        Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal

of a complaint if it fails to state a claim upon which relief can be granted. The purpose of

Rule 12(b)(6) is “to test the sufficiency of a complaint and not to resolve contests surrounding

the facts, the merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).

        The Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and

Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions be alleged with

greater specificity than previously was required.” Walters v. McMahen, 684 F.3d 435, 439 (4th

Cir. 2012) (citation omitted). In Twombly, the Supreme Court articulated “[t]wo working

principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss. Iqbal,

556 U.S. at 678. First, while a Court must accept as true all the factual allegations contained

in the complaint, legal conclusions drawn from those facts are not afforded such deference.

Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice” to plead a claim). Second, a Complaint must be
                                                   6
dismissed if it does not allege a “plausible” claim for relief. Id. at 678-79 (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct allege.”).

                                          ANALYSIS

 I.    Plaintiffs Fail to State a Claim under Counts II, III, and V.

       Plaintiffs’ allegations in Counts II, III, and V are premised on a faulty legal theory.

Plaintiffs allege that Ventures Trust must either register as a debt collector under the Maryland

Collection Agency Licensing Law (“MCALA”) or as a mortgage lender under the Maryland

Mortgage Lender Law (“MMLL”). Plaintiffs allege that Defendants may be held liable for

unjust enrichment and violations of the Maryland Consumer Debt Collection Act because

Ventures Trust profited from mortgage loans with the assistance of BSI and Fay. These legal

theories are foreclosed by the Maryland Court of Appeals, the plain language of the MMLL,

and a recent opinion of this Court. The Maryland Court of Appeals has conclusively held that

foreign statutory trusts, and in particular Ventures Trust, is not required to obtain a license

under MCALA. Blackstone v. Sharma, 461 Md. 87, 147, 191 A.3d 1188 (2018). Contrary to the

Plaintiffs’ assertions, Blackstone did not hold that Ventures Trust must therefore obtain a

license under the MMLL. As this Court has recently held, foreign statutory trusts like Ventures

Trust are not “mortgage lenders” as that term is defined in the MMLL and are therefore not

required to obtain a license. See Suazo v. U.S. Bank Trust, NA, RDB-18-1451, 2019 WL

4673450 (D. Md. Sept. 25, 2019). As Plaintiffs’ claims under Counts II, III, and V rise and

fall on this legal theory, Counts II, III, and V are DISMISSED WITH PREJUDICE.




                                                7
           A. Ventures Trust is not Required to Obtain a License under the Maryland
              Collection Agency Licensing Act.

       In its Letter Order (ECF No. 13), this Court determined that Plaintiffs’ claims are

barred in so far as they allege violations of the Maryland Collection Agency Licensing Act.

Any such allegation is futile in light of the Maryland Court of Appeal’s decision in Blackstone.

In that case, the Maryland Court of Appeals held that “foreign statutory trusts are outside of

the scope of the collection agency industry regulated and licensed under MCALA.” Blackstone,

461 Md. at 147, 191 A.3d 1188. Accordingly, Plaintiffs may not pursue any claims on the

theory that Ventures Trust was required to obtain an MCALA license.


           B. Ventures Trust is not Required to Obtain a License under the Maryland
              Mortgage Lender Law.

       Plaintiffs’ alternative theory for liability under Counts II, III, and V also fail. Foreign

statutory trusts like Ventures Trust are not “mortgage lenders” and need not obtain a license

under the MMLL. This Court has recently addressed this issue in a prior Memorandum

Opinion entered in a related case. See Suazo, 2019 WL 4673450, at *4-9. This Court hereby

adopts the reasoning presented in its prior Opinion. This Memorandum Opinion reiterates

the rulings presented therein and presents additional bases for dismissal.


                  1. Collateral Estoppel and Res Judicata do not Prohibit Defendants
                     from Arguing that Ventures Trust is not a “Mortgage Lender”
                     under the MMLL.

       In response to the Motion to Dismiss, Plaintiffs argue that the doctrines of collateral

estoppel and res judicata prohibit Defendants from arguing that Ventures Trust is not a

“mortgage lender,” as that term is defined under the MMLL. To prevail on their collateral

estoppel argument, Plaintiffs must demonstrate: “(1) that the issue sought to be precluded is
                                                8
identical to the one previously litigated (“element one”); (2) that the issue was actually

determined in the prior proceeding (“element two”); (3) that the issue’s determination was “a

critical and necessary part of the decision in the prior proceeding (“element three”); (4) that

the prior judgment is final and valid (“element four”); and (5) that the party against whom

collateral estoppel is asserted had a fully and fair opportunity to litigate the issue in the previous

forum (“element five”). Collins v. Pond Creek Mining Co., 468 F.3d 213, 217-18 (4th Cir. 2006)

(citations omitted).

       Plaintiffs cannot satisfy these elements. The issues presented here were not decided in

Blackstone. As explained in greater detail below and in this Court’s Memorandum Opinion in

the Suazo Action, the Blackstone Court did not consider the scope of the MMLL. To the extent

that Plaintiffs claim that counsel for Defendants in this action made contradictory statements

to the Maryland Court of Appeals in Blackstone, this argument fails. (See ECF No. 14 at 1 n.1.)

Counsel represented that “[Ventures Trust] owns the mortgage loans—it is the repository—

and when the funds are received, they are for the benefit of the certificated holders,” such as

the Louisiana Teachers Retirement Fund. (Blackstone Webcast 6:54-7:01.) In other words,

when the trust obtains a profit, the profits benefit the trust owners. Consistent with these

representations, the Maryland Court of Appeals noted that a foreign statutory trust “is a

business entity that is exclusively a repository for the loans,” and “does not have any

employees.” Blackstone, 461 Md. at 138, 191 A.3d 1188 (citing Deutsche Bank Nat. Tr. Co. v.

Brock, 430 Md. 714, 718, 63 A.3d 40 (2013). In this action, Defendants rely on their prior

representations to the Court of Appeals and, as support for their arguments, quote findings

of the Blackstone opinion which were based on those representations.                    Defendants’


                                                  9
representations to this Court do not contradict their prior representations; they are in fact the

same. Accordingly, Defendants are not estopped from arguing that Ventures Trust is not a

“mortgage lender” under the MMLL.


                    2. The Blackstone Court did not Hold that Ventures Trust Must
                       Obtain a License under the Maryland Mortgage Lender Law.

       Plaintiffs repeatedly argue that the Blackstone Court has already held that Ventures Trust

must obtain a license under the Maryland Mortgage Lender Law. Although the Blackstone

Opinion referenced the Maryland Mortgage Lender Law only once, Plaintiffs conclude that

“Blackstone . . . recognized that the MMLL governed the activities of entities who acquire

mortgage loans such as [Ventures Trust.]” (ECF No. 14 at 5.) They argue that Blackstone’s

“basic premise” is that “mortgage players like Ventures Trust are not required to register as

collection agencies because they are already regulated.” (Id.) Blackstone, however, drew no

such conclusions.

       As described at length in this Court’s recent opinion in the Suazo Action, the Blackstone

Court held only that MCALA did not regulate foreign statutory trusts. To ascertain the scope

of MCALA, the Blackstone Court remarked upon the purpose of recent amendments to

MCALA and other legislative actions. The Court recognized that the Maryland General

Assembly sought to regulate two branches of the mortgage industry with two different sets of

reforms. With amendments to the Maryland Collection Agency Licensing Act, the General

Assembly set out to “regulate and license certain collection agencies.” Blackstone, 461 Md. at

141, 191 A.3d 1188. The General Assembly resolved “to protect homeowners by adding

certain requirements to the foreclosure process and heavier regulation of the mortgage

                                               10
industry actions” with different enactments, including 2009 Maryland Laws Ch. 4, which—

though unmentioned by the Court of Appeals—altered the definition of “mortgage lender” in

the MMLL. Id. at 141, 191 A.3d 1188. Having determined that the purpose of MCALA was

to regulate collection agencies separate and apart from other players in the mortgage industry,

the Court of Appeals ultimately determined that MCALA’s definition of “collection agencies”

did not embrace “passive debt purchasers” like Ventures Trust. Id. at 120 n.17, 140-41, 191

A.3d 1188. The Blackstone opinion’s discussion of the Maryland Mortgage Lender Law started

and ended with these observations. Blackstone emphatically did not hold that foreign statutory

trusts like Ventures Trust must obtain a license under the Maryland Mortgage Lender Law.

                   3. Foreign Statutory Trusts are not “Mortgage Lenders” under the
                      Maryland Mortgage Lender Law.
       Defendants argue that the MMLL does not require foreign statutory trusts like

Ventures Trust to obtain a license as a mortgage lender. This Court has already indicated its

agreement with this argument in the Suazo Action. This Court reiterates its reasoning here

and applies it to this case.

           The MMLL provides that “[a] person may not act as a mortgage lender unless the

person” has a license or is exempt under the statute. Md. Code Ann., Fin. Inst. § 11-504. In

2009, the Maryland General Assembly amended the definition of the term “mortgage lender.”

2009 Md. Laws Ch. 4. The current version of the statute defines the term to include “any

person who: (i) is a mortgage broker; (ii) makes a mortgage loan to any person; or (iii) is a

mortgage servicer.” Fin. Inst. § 11-501(j)(i). The term “mortgage servicer” is defined as

follows:

       (n) “Mortgage servicer” means any person who:

                                              11
       (1) Engages in whole or in part in the business of servicing mortgage loans for

       others; or

       (2) Collects or otherwise receives payments on mortgage loans directly from

       borrowers for distribution to any other person.

       Fin. Inst. § 11-501(n).

       Plaintiffs have not alleged that Ventures Trust is a “mortgage broker, see Fin. Inst. § 11-

501(j)(i), or that it makes mortgage loans, see Id. at § 11-501(j)(ii). Rather, Plaintiffs argue that

Ventures Trust fits the definition of a “mortgage servicer” in that it “engages in whole or in

part in the business of servicing mortgage loans for others. (ECF No. 14, at 6 (quoting Fin.

Inst. § 11-501(n)(1).) Plaintiffs reach this conclusion by reference to Blackstone and a unique

interpretation of § 11-501(n). First, Plaintiffs note that the Blackstone Court described foreign

statutory trusts in the mortgage industry as “a pool of loans that will eventually be sold off to

others.” Blackstone, 461 Md. at 138, 191 A.3d 1188. Next, Plaintiffs compare the two statutory

definitions of a “mortgage servicer” as it appears in the MMLL and conclude that the act of

“servicing mortgage loans for others,” see Fin. Inst. § 11-501(n)(1), encompasses a broader

range of activity than merely “collect[ing] or otherwise receiv[ing] payments on mortgage loans

directly from borrowers for distribution to any other person,” see Fin. Inst. § 11-501(n)(2).

To conclude otherwise, Plaintiffs argue, would violate a classic canon of statutory construction

by rendering § 11-501(n)(1) meaningless. Finally, Plaintiffs make an ambitious logical leap:

they assert that a foreign statutory trust’s mere existence as a “pool of loans that will eventually

be sold off to others,” as Blackstone put it, constitutes engaging “in whole or in part in the

business of servicing mortgage loans for others.” Fin. Inst. § 11-501(n)(1).


                                                 12
       To determine the proper interpretation of this Maryland statute, this Court follows

Maryland principles of statutory interpretation. See State v. Exxon Mobil Corp., --- F. Supp. ---,

ELH-18-0459, 2019 WL 4193422, at *39 (D. Md. 2019) (citing In re DNA Ex Post Facto Issues,

561 F.3d 294, 300 (4th Cir. 2009)). The “cardinal rule” of statutory interpretation under

Maryland law is to “ascertain and effectuate the intent of the General Assembly.” Hollingsworth

v. Severstal Sparrows Point, LLC, 448 Md. 648, 655, 141 A.3d 90 (2016) (citing McClanahan v.

Washington Cnty. Dep’t of Soc. Servs., 445 Md. 691, 701, 129 A.3d 293 (2015)). The “plain

meaning rule” is designed to accomplish this task. Under this rule, courts must give the

“ordinary and natural meaning to statutory language.” Id. The Court must give effect to every

word, and “avoid[] constructions that render any portion of the language superfluous or

redundant.” State v. Holton, 420 Md. 530, 541, 24 A.3d 678 (2011) (quoting Gillespie v. State,

370 Md. 219, 222, 804 A.2d 426 (2002)).

       Employing these canons of construction, it becomes clear that the definition of

“mortgage servicing” is not so broad as to encompass the mere act of holding title to defaulted

mortgage loans. The MMLL defines the term “mortgage servicer” in a somewhat circular

manner, setting forth that the term includes those who engage in the business of “servicing

mortgage loans for others.” Fin. Inst. § 11-501(n)(1). The MMLL does not further define the

term “servicing mortgage loans,” but the phrase ordinarily refers to “the administration of a

mortgage loan, including the collection of payments, release of liens, and payment of property

insurance and taxes.”     Mortgage Servicing, Black’s Law Dictionary (10th Ed. 2014).        This

understanding of the term “servicing mortgage loans” in § 11-501(n)(1) both comports with

the plain meaning of the term “mortgage servicing” and does not render § 11-501(n)(2)


                                               13
superfluous. The definition in § 11-501(n)(1) encompasses a broad array of mortgage servicing

activities such as releasing liens and paying property insurance; the second definition in § 11-

501(n)(2) is constrained to the narrower task of “collect[ing] or otherwise receiv[ing] payments

on mortgage loans directly from borrowers for distribution to any other person.”

       Neither of these definitions cover Ventures Trust both as that entity was understood

in Blackstone or described in the Amended Complaint. Both of these sources indicate that

Ventures Trust is a passive entity that merely holds title to mortgage loans. As such, it does

not engage in any of the activities which potentially fall under the scope of “mortgage

servicing.” The Blackstone Court emphasized that foreign statutory trusts “are called ‘special

purpose vehicles’ because they simply hold the loans managed by the trustees and collected by

the mortgage servicers.” Blackstone, 461 Md. at 138, 191 A.3d 1188. The Court noted that

trusts like Ventures Trust are “exclusively a repository” for such loans, and that they lack

“employees or offices.” Id. at 118, 138, 191 A.3d 1188. The Amended Complaint confirms

this. The Amended Complaint alleges that Ventures Trust is a foreign statutory trust which

collects title to loans. (Am. Compl. ¶¶ 2, 15.) It does not indicate that Ventures Trust has

employees, officers, or any physical existence whatsoever. Plaintiffs focus almost exclusively

on the collection activities of BSI and Fay, which allegedly served as Ventures Trust’s “debt

collectors.” (Id. at ¶¶ 16, 17.)   Nearly every action allegedly taken by Ventures Trust was

performed by either BSI or Fay “on behalf of Ventures Trust,” which reveals that BSI and

Fay, not Ventures Trust, performed all of these tasks. (Id. at ¶¶ 2, 5, 16, 17, 29, 32, 33, 34, 35,

36, 49, 52, 53, 55, 73, 135.) Even a broad construction of the term “mortgage servicing” does

not encompass the entirely passive role that Ventures Trust takes in the mortgage industry.


                                                14
Accordingly, Ventures Trust is not a “mortgage lender” under the Maryland Mortgage Lender

Law and was not required to obtain a license under the statute.4

                    4. Assignees of Mortgage Lenders do not Themselves Constitute
                       “Mortgage Lenders” under the Maryland Mortgage Lender Law.
        Plaintiffs further argue that Ventures Trust is subject to the MMLL in its role as an

assignee to mortgage lenders. Plaintiffs appear to suggest that, by virtue of assignment alone,

assignees acquire the same legal characteristics of the assignor and are bound by the same

regulations. (ECF No. 14, at 8.) In their Complaint, Plaintiffs alleged that “as the assignee of

[the] maker of the loans,” Ventures Trust “is now the lender and maker of the loans.” (Am.

Compl. ¶ 8.) In their briefing, Plaintiffs proclaim that “[W]hen Ventures Trust acquires

Maryland mortgage loans like the Named Plaintiffs’ loans . . . and the loans of the putative

class members, it steps into the shoes of the maker of the loan and qualifies as a mortgage

lender.” (Id.) This Court has previously addressed these arguments in the Suazo Action.

        Plaintiffs’ position is simply without merit. It is certainly true that assignees acquire

“every right which the assignor possessed under the mortgage at the time of the assignment.”

Md. Code Ann., Real Prop. § 2-103.              Additionally, Maryland courts frequently describe

assignees as “standing in the shoes” of the assignor or use like imagery. Thompkins v.

Mountaineer Investments, LLC, 439 Md. 118, 139, 94 A.3d 61 (2014). Such metaphors do not

suggest that one who assumes a contract thereupon assumes the same entity status as the

assignor, thereby subjecting it to the same rules and regulations. Quite simply, one does not

become a “mortgage lender” merely by obtaining title to a mortgage loan.


4        Defendants argue that the Maryland Mortgage Lender Law’s recent legislative history confirms their
view of the law. Because this Court finds that the plain language of the MMLL does not support Plaintiffs’
theory, this Court need not resort to legislative history.
                                                    15
       The only modern case Plaintiffs cite in support of their assignment argument,

Thompkins v. Mountaineer Investments, LLC, does not suggest otherwise. In Thompkins, the

Maryland Court of Appeals recognized that, in some cases, the assignee may assume the

obligations and liabilities of the assignor. Thompkins, 439 Md. at 140, 94 A.3d 61. Ultimately,

however, the Court concluded that an assignee of a second mortgage loan is not presumed to

have assumed liabilities arising from the assignor’s violations of the Maryland Secondary

Mortgage Loan Law (“SMLL”). Id. at 140-41. Thompkins, therefore, does not suggest that

assignees become subject to the same regulations which their assignors must obey. Far from

it: Thompkins holds that assignees of second mortgages are not even subject to liability arising

from the assignor’s breach of Maryland law in connection with the creation of the mortgage.

       The Maryland Mortgage Lender Law itself does not include assignees of mortgage

loans under its definition of “mortgage lender.” As previously indicated, this Court must look

to the plain language of the MMLL to determine whether its definition of “mortgage lender”

encompasses assignees of such lenders. In the course of its analysis, this Court must give

effect to every word of the statute. It may not supply words which the General Assembly was

capable of inserting but did not. Chicago Title Ins. Co. v. Mary B., 190 Md. App. 305, 317-18,

988 A.3d 1044 (Md. Ct. Spec. App. 2010). The plain language of § 11-501(j) does not so

much as mention assignees, only mortgage brokers, entities which make mortgage loans, and

mortgage servicers. Elsewhere in the Maryland code, the General Assembly has demonstrated

its ability to govern assignees explicitly. Cf. Md. Code Ann., Com. Law § 12-109.2(a)(3)

(“‘Lender’” includes a lender and assignee of a lender”); Real Prop. § 14-601(c) (“‘Holder’”




                                              16
means the mortgagee, trustee, beneficiary, nominee, or assignee of record.”). In this case, it

chose not to.

       Plaintiffs’ flip the rules of statutory construction on their head: they argue that, if the

Maryland legislature intended to exclude statutory trusts from the definition of the MMLL, it

should have included trusts within its list of entities exempted from the definition. (ECF No.

14, at 20-21 (citing Fin. Inst. § 11-501(j)(2).) Norms of statutory interpretation do not require

legislative bodies to explicitly indicate which entities it seeks to exclude from a general

definition. While exclusions and exemptions may help to illuminate the scope of a general

definition, it is the definition itself that governs, not the exceptions. In this case, the definition

of “mortgage lender” does not include assignees. The analysis starts and ends with this

observation: the MMLL does not require assignees of mortgage loans to obtain a license.

       Plaintiffs seek support for their position from actions of the Maryland Commissioner

of Financial Regulation, who in December 2014 issued a Cease and Desist Order which

analyzed the Maryland Mortgage Lender Law. To define the scope of the term “mortgage

lender,” the Commissioner reached beyond the definition of “mortgage lender” and observed

the MMLL’s definition of “mortgage lending business.” Id. (citing Fin. Inst. § 11-501(k)(2)).

This term encompasses “the making or procuring of mortgage loans secured by a dwelling or

residential real estate located outside of Maryland.” Fin. Inst. § 11-501(k)(2). Based on this

observation, the Commissioner concluded that “[U]nless a person satisfies an exemption

specified by Fin. Inst. § 11-501[(j)](2) . . . a person engaged in the acquisition of all or any

portion of a mortgage loan is a mortgage lender and subject to licensing.” National Payment

Relief, LLC, CFR-FY 2014-0001, 2014 WL 7409911, at *3 (Dec. 8, 2014).


                                                 17
       The Commissioner’s conclusion does not dictate the outcome in this case. The Cease

and Desist Order did not concern foreign statutory trusts, rendering this persuasive authority

somewhat less relevant to the present issue. The entity subject to the Order, National Payment

Relief, exhibited a far more active role in the mortgage industry than the foreign statutory trust

at issue in this case. National Payment Relief had purchased defaulted mortgage debt,

collected those debts, and falsely identified a third party as the mortgage servicer on the

relevant loan. See National Payment Relief, 2014 WL 7409911, at *7-9. Moreover, this Court

need not follow the same path trod by the Commissioner, who looked beyond the statutory

definition of “mortgage lender” to define the scope of that term. The MMLL plainly states

that “mortgage lenders” must obtain a license, and the statute expressly defines the term

“mortgage lender.” As explained supra, that definition does not encompass passive statutory

trusts like Ventures Trust which merely hold title to loans. The term “mortgage lender” as

defined in the statute is plain and unambiguous; it does not require reference to other,

unrelated definitions. Even if resort to the definition of “mortgage lending business” were

necessary, the definition would not support Plaintiffs’ theory.

       Plaintiffs invocation of Md. Code Regs. 09.03.06.03(A)(1) is also unavailing. This

regulation sets forth that a person “otherwise required to be licensed under Financial Institutions

Article § 11-502 . . . is not exempt” from that provision merely because the person:

       (a) Is an out-of-State deposit-taking financial institution;

       (b) Does not have offices in Maryland;

       (c) Does not have tax situs in Maryland; or

       (d) Is not required to register as a foreign corporation doing business in Maryland.


                                                18
          Md. Code Regs. 09.03.06.03(A)(1) (emphasis added).

Plaintiffs’ argument with respect to this provision is somewhat difficult to decipher. As

explained supra, however, Ventures Trust is not “otherwise required to be licensed” under the

MMLL, and accordingly, the citation does not help Plaintiffs’ case.

          Ventures Trust is not required to obtain a license under the MMLL because it is not a

mortgage lender, as that term is defined by the statute. Plaintiffs have failed to state a claim

under Counts II, III, and V because these Counts are premised on their faulty legal theory that

Defendants violated the MMLL by failing to acquire the proper licensing.5

    II.   Plaintiffs Fail to State a Claim under Count IV.

          Under Count IV, Plaintiffs allege that Defendants assessed inspection fees in violation

of Com. Law § 12-121. Maryland Law provides that “a lender may not impose a lender’s

inspection fee in connection with a loan secured by residential real property.” Com. Law §

12-121(b). Certain exceptions apply. A lender may assess an inspection fee “if the inspection

is needed to ascertain completion of: (1) Construction of a new home; or (2) Repairs,

alterations, or other work required by the lender.” Id. § 12-121(c).                Defendants move to

dismiss these claims, arguing in part that none of the Defendants are “lenders” as that term is

defined under Com. Law § 12-121(b). This issue is decisive, and this Court need not address

Defendants’ alternative theories for dismissal of this Count.6

          A “lender” under the statute is defined as “a person who makes a loan under this

subtitle.” Com. Law. § 12-101(f). The Amended Complaint does not allege that any of the


5       This Court need not reach potential alternative grounds for dismissal of these claims.
6       As alternative bases for dismissal, Defendants argue that Count IV’s request for damages fails
because Com. Law § 12-121(b) is not a “usury” provision and that Plaintiffs lack standing to assert Count IV.
                                                     19
Defendants make loans. Defendant Ventures Trust was allegedly “established for the primary

purpose of acquiring defaulted mortgage debts.”7 (Am. Compl. ¶ 15.) Defendants BSI and

Fay are “debt collector[s].” (Am. Compl. ¶¶ 16, 17.) Accordingly, Defendants may not be

held liable under the statute.

        Plaintiffs argue that the Maryland Court of Appeals rejected this conclusion in Taylor v.

Friedman, 344 Md. 572, 584, 589 A.2d 59 (1997). In Taylor, the Maryland Court of Appeals

considered whether the Maryland Court of Special Appeals erred when it concluded that § 12-

121’s prohibition against inspection fees applied only to closing costs. The Taylor Court

explained that the sole issue before it was “whether . . . § 12-121 of the Commercial Law

Article (CL) prohibits a mortgagee from charging the mortgagor fees for post-default, visual

inspections of the mortgaged residence’s exterior that are made to ascertain the condition of

the security.” Id. at 574-75. In the course of its discussion, the Court used the collective term

“Lender” to describe the Respondents, various entities which had held the note secured by

the deed of trust on the residence at issue in the case. This term embraced the holder of the

note secured by the deed of trust, Margaretten & Company, Inc. (“Margaretten”); the

substitute trustees who were designated during foreclosure proceedings; and BA Mortgage, a

Division of Bank of America, F.S.B., which acquired the note from Margaretten. Ultimately,

the Court of Appeals concluded that § 12-121 was not limited to closing costs, but rather is a

“continuing prohibition throughout the life of the loan.” Id. at 582, 689 A.2d 59.




7      Additionally, as a “passive debt purchaser,” see Blackstone, 461 Md. at 120 n.17, 191 A.3d 1188,
Ventures Trust cannot have “imposed” or “charged” any inspection fees.
                                                     20
        Taylor does not stand for the proposition that assignees may be held liable under § 12-

101(f). Although the Court described the various note holders in the case as “Lender” and

appeared to subject each Respondent to the same analysis, it did not hold that each individual

“lender” in the case could be held liable. Put simply, the Court never addressed whether the

inspection fee statute applied to foreign statutory trusts like Ventures Trust or assignees.

Neither Taylor nor any other authority holds8 that Ventures Trust is subject to Maryland law’s

prohibition against inspection fees. Accordingly, Plaintiffs have failed to state a claim under

Count IV.

III.    The Amended Complaint is Dismissed with Prejudice.

        “The determination whether to dismiss with or without prejudice under Rule 12(b)(6)

is within the discretion of the district court.” Weigel v. Maryland, 950 F. Supp. 2d 811, 825 (D.

Md. 2013) (citing 180s, Inc. v. Gordini U.S.A., Inc., 602 F. Supp. 2d 635, 638-39 (D. Md. 2009)).

While a plaintiff “should generally be given a chance to amend his complaint . . . before the

action is dismissed with prejudice,” Weigel, 950 F. Supp. 2d at 825-26 (quoting FinServ Cas.

Corp. v. Settlement Funding, LLC, 724 F. Supp. 2d 662, 674-76 (S.D. Tex. 2010)), dismissal with

prejudice is appropriate where an amendment would be futile.                              Cozzarelli v. Inspire

Pharmaceuticals, Inc., 549 F.3d 618, 630 (4th Cir. 2008).

        This Court dismissed Count I of the Amended Complaint with prejudice by Letter

Order (ECF No. 13) dated October 18, 2018. This Court now finds that Plaintiffs have failed


8
         Plaintiffs additionally reference a 2014 Advisory Notice issued by the Commissioner of Financial
Regulation. This authority does nothing to advance Plaintiffs’ case because it does not discuss assignee liability.
As one persuasive authority recently indicated with respect to this Advisory Notice, “[T]he agency simply has
not said that Section 12-121 applies to” a mortgage assignee or servicer. Kemp v. Seterus, No. 441428-V (Mont.
Co. Cir. Ct. Oct. 19, 2018).


                                                       21
to state a claim under Counts II, III, IV, and V because these counts are premised on invalid

legal theories.   As no amendment can cure these defects, dismissal with prejudice is

appropriate.

                                     CONCLUSION

       For the reasons stated herein, Defendants’ Motion to Dismiss (ECF No. 8) is

GRANTED. Plaintiffs’ claims are DISMISSED WITH PREJUDICE.



       A separate Order follows.


       Dated: September 27, 2019

                                                         _______/s/________________
                                                         Richard D. Bennett
                                                         United States District Judge




                                             22
